DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-33 in the reply filed on 03/03/22 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (USPGPUB DOCUMENT: 2010/0288536, hereinafter Chiang).






Re claim 15 Chiang disclose the  DBC substrate of claim 14, wherein a surface of the ceramic tile(2)[0029] is metallized (since sinter bonding is a process where metal powder is heated, therefore the sinter-bonding process may be interpreted as the surface of the ceramic is metallized), and the first leadframe(3’)[0029] is disposed on the metallized surface of the ceramic tile(2)[0029].

Re claim 16 Chiang disclose the DBC substrate of claim 14, wherein the ceramic tile(2)[0029] is at least one of an alumina tile, an aluminum nitride tile (AlN)[0005 of Chiang], a silicon nitride, or a boron nitride tile.

Re claim 17 Chiang disclose the  DBC substrate of claim 14, wherein the first leadframe(3’)[0029] is an electrically conductive metal trace (since 3’ is copper this may be interpreted as an electrically conductive metal trace)[0028].

Re claim 18 Chiang disclose the  DBC substrate of claim 14, wherein the second leadframe(4)[0029] is one of an electrically conductive metal trace, a solid metal sheet, 

Re claim 20 Chiang disclose the  DBC substrate of claim 14, wherein at least one of the first leadframe(3’)[0029] or the second leadframe(4)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters (0.02mm to 0.2mm)[claim 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang .

Re claim 21 Chiang disclose the  DBC substrate of claim 14, 

Chiang does not specifically teach wherein the first leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters.

Although Chiang does not specifically teach wherein the first leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the first leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the heat-dissipating efficiency of the ceramic circuit board[0026 of Chiang]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




Claim(s) 22-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Sato (USPATENT: 4883704, hereinafter Sato).

Re claim 22 Chiang disclose in Fig 4 an assembly, comprising:
a ceramic tile(2)[0029];
a first leadframe(3’)[0029] coupled on the first surface of the ceramic tile(2)[0029]; and
a second leadframe(4)[0029] coupled on the second surface of the ceramic tile(2)[0029] such that the ceramic tile(2)[0029] is disposed between the first leadframe(3’)[0029] and the second leadframe(4)[0029],
the assembly forming a direct bonded copper (DBC) substrate[0005].

Chiang does not specifically teach a ceramic tile(2)[0029] having a sintering precursor material layer applied to each of a first surface and a second surface of the ceramic tile(2)[0029]; a first leadframe(3’)[0029] coupled to the sinter precursor material layer; and
a second leadframe(4)[0029] coupled to the sinter precursor material layer,
the assembly forming a precursor of a direct bonded copper (DBC) substrate.

Sato discloses an assembly, comprising: a ceramic tile(ceramic)[col1,lines 5-36] having a sintering precursor material layer(sintering precursor)[col1,lines 5-36] applied to each of a first surface and a second surface of the ceramic tile; a first leadframe(metallized 
a second leadframe(metallized conductive layer of copper (Cu) of Direct bonded copper)[ col1,lines 5-36] coupled to the sinter precursor material layer on the second surface of the ceramic tile such that the ceramic tile is disposed between the first leadframe and the second leadframe (DBC process has a copper layer coupled to a first and second side), the assembly forming a precursor of a direct bonded copper (DBC) substrate  (DBC)[col1,lines 5-36].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sato to the teachings of Chiang in order to comprise a metallized conductive layer formed on the ceramic surface with a high joint strength.

The limitations “a ceramic tile having a sintering precursor material layer applied to each of a first surface and a second surface of the ceramic tile; the assembly forming a precursor of a direct bonded copper (DBC) substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 23 Chiang and Sato disclose the  assembly of claim 22, wherein the sinter precursor material layer has a property of sinter bond(sinter-bonding)[0029]ing the first 

The limitations “wherein the sinter precursor material layer has a property of sinter bonding the first leadframe and the second leadframe to the ceramic tile in a sintering heat treatment at a temperature that is less than 500 °C.” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Regarding the limitation “wherein the sinter precursor material layer has a property of sinter bonding the first leadframe and the second leadframe to the ceramic tile in a sintering heat treatment at a temperature that is less than 500 °C” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Chaing and Sato anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.




The limitations “wherein the sinter precursor material layer has a property of sinter bonding the first leadframe and the second leadframe to the ceramic tile in a sintering heat and pressure treatment at a temperature that is less than 500 °C and a pressure that is less than 100 MPa” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Regarding the limitation “wherein the sinter precursor material layer has a property of sinter bonding the first leadframe and the second leadframe to the ceramic tile in a sintering heat and pressure treatment at a temperature that is less than 500 °C and a pressure that is less than 100 MPa” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Chaing and Sato anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will 

Re claim 25 Chiang and Sato disclose the  assembly of claim 22, wherein the first surface of the ceramic tile(2)[0029] is metallized[col 2,lines 25-30].

Re claim 26 Chiang and Sato disclose the  assembly of claim 22, wherein the ceramic tile(2)[0029] is at least one of an alumina tile, an aluminum nitride tile (AlN)[0005 of Chiang], a silicon nitride, or a boron nitride tile.

Re claim 27 Chiang and Sato disclose the  assembly of claim 22, wherein the first leadframe(3’)[0029] includes an electrically conductive metal trace (since 3’ is copper this may be interpreted as an electrically conductive metal trace).

Re claim 28 Chiang and Sato disclose the  assembly of claim 22, wherein the second leadframe(4)[0029] includes one of an electrically conductive metal trace, a solid metal sheet, or a metal foil(4 is copper layer this may be interpreted as a conductive sheet)[0028].

Re claim 29 Chiang and Sato disclose the  assembly of claim 22, wherein the second leadframe(4)[0029] includes a conductive sheet made of boron nitride, graphite or carbon (carbonate)[col 12, lines 20-30].



Re claim 32 Chiang and Sato disclose the  assembly of claim 22, wherein at least one of the first leadframe(3’)[0029] or the second leadframe(4)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters (0.02mm to 0.2mm)[claim 2].

Re claim 33 Chiang and Sato disclose the  assembly of claim 22, 

Chiang and Sato do not disclose wherein the first leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters.

Although Chiang and Sato do not disclose wherein the first leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the first leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters as the result effective variable meet the 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Viswanathan (USPATENT: 9922894, hereinafter Viswanathan).

Re claim 19 Chiang disclose the  DBC substrate of claim 14, 

Chiang does not disclose wherein the sinter bond(sinter-bonding)[0029] includes a silver-based sinter material, copper-based sinter material, gold-based sinter material, or a combination thereof.

Viswanathan wherein the sinter bond includes a silver-based sinter material, copper-based sinter material, gold-based sinter material, or a combination thereof [col4, lines 25-50].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Viswanathan to replace the material of Chiang’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Sato in view of Viswanathan (USPATENT: 9922894, hereinafter Viswanathan).


Re claim 30 Chiang and Sato disclose the  assembly of claim 22, 

Chiang and Sato do not disclose wherein the sintering precursor material layer includes one of silver based sinter material, copper based sinter material, gold based sinter material, or a combination thereof.



Viswanathan wherein the sintering precursor material layer includes one of silver based sinter material, copper based sinter material, gold based sinter material, or a combination thereof[col4, lines 25-50].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Viswanathan to replace the material of Chiang’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819